Filed 12/17/20 In re G.D. CA1/1


                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re G.D. et al., Persons Coming Under
 the Juvenile Court Law.

 HUMBOLDT COUNTY DEPARTMENT                                                    A160259
 OF HEALTH AND HUMAN SERVICES,
 CHILD WELFARE BRANCH,                                                         (Humboldt County
                                                                               Super. Ct. Nos. JV140213-1,
             Plaintiff and Respondent,                                         JV140213-2 & JV140213-3)
 v.
 J.D.,
             Defendant and Appellant.

         In this dependency appeal, J.D. (father) challenges the termination of
his parental rights with respect to his three children—G.D. (born February
2010), J.D. (born September 2013), and D.D. (born August 2014)—at a
permanency planning hearing held pursuant to section 366.26 of the Welfare
and Institutions Code.1 Father claims that his due process rights were
violated because he did not receive adequate notice that the permanency
planning hearing would be conducted over videoconference following the
onset of the Covid-19 pandemic. He also asserts that the court erred in


       All section references are to the Welfare and Institutions Code unless
         1

otherwise specified.

                                                                1
terminating his parental rights with respect to all three siblings in light of
his beneficial relationship with G.D. Seeing no error, we affirm.
                               BACKGROUND2
      This family first came to the attention of the Humboldt County
Department of Health and Human Services, Child Welfare Branch
(Department) in November 2012, when the Department substantiated an
allegation of emotional abuse involving then two-year-old G.D. The incident
included domestic violence in the minor’s presence during which father
screamed at mother and threw a plate at her face, causing profuse bleeding.
Mother reported that father had a history of methamphetamine abuse and
domestic violence, and father eventually admitted to being a
methamphetamine user. He was court-ordered to complete a 52-week anger
management program. In July 2014, after father had recently completed
anger management and domestic violence classes, the Department received
another referral reporting daily fights between the parents in front of
four-year-old G.D. and nine-month-old J.D. The parents agreed to minimize
fighting and keep it away from the children.
      The family’s first formal dependency proceeding commenced in August
2014 after D.D. tested positive for methamphetamine at birth. The
Department had also observed father repeatedly under the influence of
methamphetamine, including one incident during which he drove G.D. in a
car while high. In addition, multiple domestic violence incidents had been
reported to law enforcement during which the children were present. The
children were taken into protective custody in December 2014 after D.D. was
admitted to the hospital with a diagnosis of nonorganic failure to thrive. The

      2 J.W. (mother) has not challenged the termination of her parental
rights and is not a party to these proceedings. Our factual recitation
therefore includes information regarding mother only to the extent relevant.

                                        2
referral also alleged that G.D. had been physically abused by mother and
that father was caring for the children while under the influence of
methamphetamine. Family reunification services were provided. In April
2015, the Department received another referral alleging the following
incidents: father hit G.D. all over his body and beat up mother when she
tried to intervene; G.D.’s two front teeth were dead due to severe trauma;
G.D. had witnessed mother throw D.D. on the floor on her head; G.D. had
nightmares and wet his pants and bed after visits with his parents; and he
had attempted to strangle his care provider’s dog. The parents eventually
reunified with the children and after an additional six months of family
maintenance services, this first dependency was dismissed in December 2015.
      Over the next three years, the Department continued to receive
referrals involving the family. In March 2017, for example, it was reported
that father was using drugs again, the house was cold and dirty, with
garbage and rotting food piled up, the children were filthy and inadequately
supervised and appeared thin, and G.D. was not attending school. G.D. was
observed eating a moldy bagel, and D.D. was eating dry pasta. When
questioned, however, G.D. denied that the home was in poor condition and
stated there was adequate food.
      The Department became involved with the family again in September
2017 after a report that father’s new girlfriend was living in the family home
and using methamphetamine with father, leaving the children unsupervised.
The parents agreed to a safety plan where they would care for the children
during alternate weeks and agreed to engage in voluntary services. The next
month, D.D. visited the emergency room after suffering an unexplained
ruptured eardrum while in mother’s care. Father refused to drug test and




                                       3
did not engage in any of the offered services. The voluntary case was
eventually closed in April 2018.
      The Department next intervened in October 2018 when it was reported
that father’s girlfriend burned then four-year-old D.D. on her neck two times
with a cigarette. Father was aware of the incident and failed to treat the
injuries, which worsened to the point that a green, oozing substance was
matted in the minor’s hair and infection had spread up her neck and back.
The home was full of dirty clothes, rotting food, garbage and debris, and the
electricity and hot water had been cut off. The children reportedly did not
bathe regularly and would often wear the same dirty clothes. Eventually, the
maternal grandmother took D.D. to the emergency room for treatment and
then to her home to recuperate.
      When interviewed, D.D. stated she was burned by father’s girlfriend
after she attempted to retrieve a toy from a bedroom in which father and the
girlfriend were fighting. G.D. confirmed D.D.’s account and reported that
there were multiple people living in the home, father and his girlfriend
fought every day, and that people smoked, had pipes, and drank.
Investigating social workers found the house full of garbage and debris, with
little food, and containing glass pipes, broken mirrors (one with a chopped up
white substance), and multiple hypodermic needles within reach of the
children. The children were taken into protective custody that day.
      On October 16, 2018, the Department filed a dependency petition with
respect to all three minors, alleging that D.D. came within the provisions of
section 300, subdivisions (a) and (b)(1) and that G.D. and J.D. came within
the provisions of section 300, subdivision (b)(1) and (j). At the detention
hearing the next day, father appeared, counsel was appointed to represent




                                        4
him, the minors were detained, and supervised visitation was ordered twice
per week.
      While the jurisdictional hearing was pending, the Department learned
other concerning information regarding the family situation. J.D. reported
that father and his friends threatened him with knives to get him to behave
and that, when he and G.D. got into trouble, father would chase them around
telling them he would kill them. G.D. was having intense anger outbursts
and would try and stop J.D. from speaking up about any abuse, stating they
would not be able to go home. Both boys were extremely small and
underweight and would have tantrums when offered any kind of protein or
whole food. The maternal grandmother reported that she had found the
children alone at father’s home with no food on multiple occasions, including
one time in the summer of 2018 where the children were alone for three days
and she encountered D.D. outside naked and extremely dirty. The only food
in the home was dry pancake mix and an empty peanut butter container with
a spoon in it that the children had shared over the past few days. Since 2000,
father had been arrested 11 times and convicted on four occasions, including
felony convictions for inflicting corporal injury on a spouse/cohabitant and
possession of a controlled substance. At the jurisdictional hearing in
December 2018, all parties submitted on the Department’s report and the
allegations in the petition were sustained by the juvenile court.
      In its dispositional report, the Department identified the following four
concerns for the family: (1) the parents had lengthy histories of
methamphetamine abuse and had been unable to maintain sobriety despite
prior drug treatment services; (2) the home was unsuitable due to the
presence of drug paraphernalia and unsafe individuals; (3) father was
arrested in 2003 for kidnapping and raping mother and their relationship



                                       5
had been characterized by ongoing domestic violence; and (4) the parents had
failed to provide proper nutrition and adequate food to the children. Father
reportedly had developmental delays that qualified him for services through
the Redwood Coast Regional Center, but he said the people there were
“ ‘gay’ ” and he did not need their help. However, the social worker observed
that father was able to track conversations, read text messages, and
understand what the social worker was conveying to him. While both
parents expressed a willingness to engage in services, father declined to
provide his phone number to the social worker. Father’s visitation was
inconsistent and regularly late.
      The children were placed together with a substitute care provider
(SCP) and were improving. G.D. and J.D. had issues with emotional
regulation and D.D. was highly energetic and defiant. All three children
were referred for mental health assessment. At the uncontested dispositional
hearing on January 10, 2019, father appeared with counsel. The juvenile
court declared the children juvenile court dependents, authorized supervised
visitation, and ordered reunification services for both parents.
      Father had infrequent and limited communication with the
Department during the first six-month period. He failed to engage in services
and tested positive for methamphetamine in April 2019. Although father’s
twice weekly supervised visits were observed to be loving and appropriate,
father declined the opportunity to liberalize visits and add extra time.
Nevertheless, the Department noted some recent efforts and engagement by
the parents and recommended an additional six months of reunification
services on that basis.
      All three children had been placed together with the same SCP since
December 2018 and were reported to be physically healthy. However, the



                                       6
trauma G.D. had experienced continued to impact his stability. Although he
was seeing a counselor, he did not want to say anything that would affect his
ability to reunify with his parents. J.D. loved his parents and expressed
wanting to live with mother again. He continued to have difficulty regulating
his emotions, soiled himself when upset, and demonstrated aggression
towards his siblings and the SCP’s dog. D.D. was having frequent
nightmares, was extremely fearful of loud noises, and was scared of anything
medical or dental. She stated she just wanted to live where her brothers
were. Both court-appointed special advocates (CASA) for the children
disagreed with the Department and recommended that services be
terminated. Father appeared at the six-month review hearing with his
attorney and submitted the matter to the court, which continued
reunification services for the parents.
      Over the next six months, father remained resistant to participating in
services and provided many excuses to justify his lack of engagement. He
openly admitted to using drugs, refused to drug test, lied about his
participation in his substance abuse program, and refused to provide
attendance records for the 12-step meetings he claimed he attended.
Although father had positive interaction with the children during supervised
visits, he struggled with timeliness and consistency. The Department now
recommended that reunification services be terminated, and a permanent
plan developed for the minors. The children’s CASA emphatically agreed
with this recommendation.
      The minors were doing well in the home of the SCP, who expressed
interest in adopting. The children continued to work on their mental health
problems. J.D. struggled with emotional regulation and had an explosive
temper. D.D. exhibited signs of posttraumatic stress disorder, including



                                          7
regression in potty training, night terrors, and temper tantrums after visits
with her parents. D.D. and J.D. stated they wanted to live with the SCP
forever and visit their parents. G.D. stated he wanted to live with his mother
and that his father needed to get power and water. He preferred
guardianship with the SCP in hopes that his parents would eventually do
what they needed to regain custody of him. According to the SCP, the
children had a lot of anxiety regarding whether the parents would attend
visits. At the January 2020 12-month review hearing, father appeared with
counsel and objected to the Department’s recommendation but provided no
evidence on his own behalf. The juvenile court terminated reunification
services and set the matter for a permanency planning hearing. Father did
not challenge these orders.
      On January 21, 2020, father was served with notice that the
permanency planning hearing would be held at 8:30 a.m. on May 4, 2020, at
the courthouse. Father’s attorney was served with notice on March 6, 2020.
In its report for the hearing, the Department acknowledged that the parents
loved the children and that there was a “strong bond,” but concluded: “At
this time the parents’ behavioral change is minimal. The goals and objectives
in the parents’ case plan remain incomplete, and the issues which justify the
Department’s involvement have not been mitigated.” The Department
further opined that the parents’ lack of progress was confusing and further
traumatizing to the children. Supervised visitation had been decreased from
twice per week to twice per month and, although the parents at times had
positive interactions with the children, they failed to plan and control the
visits and would give the children false hope and make promises they could
not keep.




                                       8
      All three children were well cared for by the SCP, who desired to
provide them with a safe and permanent home. They continued to receive
mental health services to deal with the behavioral issues resulting from the
trauma they experienced in their parents’ care. The Department
recommended termination of parental rights and adoption by the minors’
SCP, noting that any emotional bond the children had with their parents was
not compelling enough to outweigh the benefits of adoption. Although the
Department acknowledged that G.D. had previously stated he did not want to
be adopted or change his name, the Department observed that all three
children were comfortable in their caregivers’ presence, viewed them as
parental figures, were integrated into the current family system, and had a
typical parent/child bond with the SCP. In addition, the children’s CASA
strongly believed that adoption was “the best path forward for all three
children.” Having spent nearly 300 hours with the children since December
2018, the CASA observed G.D. “transition from the state of this case where
he was resistant to anything but returning to his parents, to then guiltily
recognizing his life is better, to now accepting his situation and being a happy
and carefree ten year old.” The CASA further opined that J.D. was thriving
in the ordered and structured environment and that D.D. was also doing well.
G.D. had stopped mentioning his desire to go home, declining to speak about
it since December 2019. Both J.D. and D.D. expressed fear at being returned
to their parents, with J.D. specifically stating how scared he always was and
how hungry they always were when they were in their parents’ care.
      The permanency planning hearing was held as scheduled on May 4,
2020, but was conducted via videoconference due to the COVID-19 pandemic.
Neither parent was present, although father had submitted a statement filed
by his attorney several days earlier “for consideration at the Section 366.26



                                       9
hearing in lieu of testimony for the court’s use in determining whether
guardianship is the appropriate permanent plan in this case under an
analysis of the beneficial relationship exception to termination of parental
rights.” The attached statement was an email dated April 29, 2020, in which
father described his bond with his children and listed the things he was doing
to address the issues which led to their removal. For example, father
indicated that he was continuing to get his home in order and that, since the
shelter-in-place order, he and his girlfriend had been attending Alcoholics
Anonymous meetings “online daily.”
      Father’s attorney expressed surprise that father was not present at the
hearing, stating : “I don’t know why he has not connected this morning other
than perhaps their phone doesn’t have any minutes on it.” She then asked
the court to admit father’s statement into evidence and argued in favor of
guardianship—especially for G.D.—“based on the beneficial relationship
exception that my client is asking the Court to apply.” Mother’s attorney
objected and submitted the matter, noting she had received no direction from
her client since services were terminated and that mother’s telephone
number was disconnected. The Department’s attorney, minors’ counsel, and
the CASA representative all argued that termination of parental rights and
adoption was the most appropriate permanent plan for the three siblings.
      At the conclusion of the hearing, the juvenile court commented that
after their return in the first dependency case, the children “were in a toxic
negative environment that continued until the second dependency was
established, and that the children really, sadly, suffered from—at the very
least, very serious unhealthy general neglect that was pervasive and really
harmful to them in the long run.” Although the court had no doubt that the
parents loved the children, it concluded that adoption was the best



                                       10
permanent plan for the minors because the parents “are not able to and have
not met their physical and emotional needs really for a very long time.” The
court acknowledged that a plan of adoption was not without risk, especially
for G.D., who was older. It opined, however, that if G.D. “isn’t able to close
one chapter and open another one, what we know is that he’s not going to
have a chance at all.” The court thus expressly rejected the beneficial
relationship exception to adoption as contrary to the children’s needs. It then
proceeded to find the minors adoptable, terminated parental rights, and
selected adoption as the permanent plan. Father’s timely appeal followed.
                                  DISCUSSION
I.    Due Process Notice Challenge
      “[P]arents are entitled to due process notice of juvenile proceedings
affecting their interest in custody of their children. [Citation.] And due
process requires ‘notice reasonably calculated, under all the circumstances, to
apprise interested parties of the pendency of the action and afford them an
opportunity to present their objections.’ ” (In re Melinda J. (1991)
234 Cal. App. 3d 1413, 1418.) Father acknowledges that he was properly
notified that the permanency planning hearing would take place on May 4,
2020. However, he argues that his due process rights were violated in this
case because nothing in the record affirmatively shows that he was informed
the hearing would be conducted by videoconference or that he was instructed
regarding how to attend such a virtual hearing. We conclude that father has
forfeited this claim by failing to raise it in the juvenile court.
      “An appellate court ordinarily will not consider challenges based on
procedural defects or erroneous rulings where an objection could have been
but was not made in the trial court. [Citation.] Dependency cases are not
exempt from this forfeiture doctrine. [Citations.] The purpose of the



                                         11
forfeiture rule is to encourage parties to bring errors to the attention of the
juvenile court so that they may be corrected.” (In re Wilford J. (2005)
131 Cal. App. 4th 742, 754 (Wilford J.); see In re S.B. (2004) 32 Cal. 4th 1287,
1293, superseded by statute on other grounds as stated in In re S.J. (2008)
167 Cal. App. 4th 953, 962.) Moreover, the forfeiture rule has been applied
specifically to claims of defective notice in dependency proceedings. (See, e.g.,
In re B.G. (1974) 11 Cal. 3d 679, 689 [absence of notice of jurisdictional
hearing in violation of mother’s due process rights was forfeited on appeal
where mother appeared with counsel at subsequent hearings and failed to
raise the issue]; Wilford J., at p. 754 [father forfeited claim of defective
jurisdictional notice where he appeared at dispositional hearing with counsel
and did not object]; Marlene M. v. Superior Court (2000) 80 Cal. App. 4th 1139,
1149 [mother’s failure to object to proceeding with dispositional hearing
waived defective notice claim on appeal].)
      Here, father routinely appeared with his attorney throughout the
dependency proceedings, and he concedes that he received notice of the
permanency planning hearing date. Although father was not present at that
May 4 hearing, he was represented by counsel. Moreover, father’s counsel
had clearly been in touch with father in the days before the hearing, had
formulated a strategy for the hearing with father, and expected father to call
into the hearing. Indeed, father’s email submission describing his beneficial
relationship with his children was dated April 29, 2020, five days prior to the
hearing. Father’s counsel did not raise any defect in notice or seek a
continuance of the hearing to allow father to be present. Instead, counsel
sought admission of father’s statement, which had been prepared as a
substitute for father’s live testimony and which urged the juvenile court to




                                        12
forgo adoption on the basis of the beneficial relationship exception. On this
record, we conclude that father’s claim of defective notice has been forfeited.
      Anticipating this possible outcome, father asks us to exercise our
discretion to reach the merits of his notice argument, even if we would
otherwise deem it forfeited. He asserts that the alleged error presents a pure
legal question of constitutional dimension, an important legal issue, and a
matter likely to recur. It is true that forfeiture is not automatic, and
appellate courts have discretion to excuse a party’s failure to properly raise
an issue in a timely fashion. (Wilford J., supra, 131 Cal.App.4th at p. 754.)
However, we decline to do so here.
      “[I]n dependency proceedings, where the well-being of the child and the
stability of placement is of paramount importance,” an appellate court’s
discretion to excuse forfeiture “ ‘should be exercised rarely.’ ” (Wilford J.,
supra, 131 Cal.App.4th at p. 754.) Furthermore, “when a parent had the
opportunity to present [a notice] issue to the juvenile court and failed to do
so, appellate courts routinely refuse to exercise their limited discretion to
consider the matter on appeal. This is precisely because defective notice and
the consequences flowing from it may easily be corrected if promptly raised in
the juvenile court.” (Ibid.)
      This is just such a case. Far from being a purely legal issue, whether
father received sufficient notice of the permanency planning hearing is a
factual question that has not been adequately developed in the record before
us because the matter was never raised in the juvenile court. The record does
not disclose how the Department notified father that the hearing would be
conducted by videoconference or otherwise supported his attendance. What
is clear is that father was aware the hearing was taking place on May 4,
discussed his position with his attorney, and did not affirmatively state to



                                        13
any party or the court that he had a problem with the virtual format. Indeed,
inferences from the record support a contrary conclusion. Father’s attorney,
for example, expressed surprised when father did not call in, implying that
they had discussed the matter. And father’s own email stated that he and his
girlfriend had been attending online 12-step meetings daily, suggesting
competency with, and access to, virtual forums. Under these circumstances,
we will not exercise our discretion to reach the merits of father’s notice claim.
II.   Beneficial Relationship Exception
      “At a permanency planning hearing held in accordance with section
366.26, the juvenile court is charged with determining the most appropriate
permanent plan of out-of-home care for a dependent child that has been
unable to reunify. [Citation.] When reunification efforts with a parent fail,
as they did in this case, the focus shifts from family preservation ‘to the needs
of the [children] for permanency and stability.’ [Citations.] Thus,
permanency planning hearings, as the name implies, are ‘designed to protect
children’s “compelling rights . . . to have a placement that is stable,
permanent, and that allows the caretaker to make a full emotional
commitment to the child.” ’ [Citation.] As the most permanent of the
available options, adoption is the plan preferred by the Legislature.
[Citation.] Indeed, when a court finds that a child is likely to be adopted if
parental rights are terminated, it must select adoption as the permanent plan
unless it finds a ‘compelling reason for determining that termination would
be detrimental to the child’ due to one or more of the statutory circumstances
delineated in section 366.26.” (In re Caden C. (2019) 34 Cal. App. 5th 87, 103,
review granted July 24, 2019, S255839 (Caden C.).)
      “These ‘specified statutory circumstances—actually exceptions to the
general rule that the court must choose adoption where possible—“must be



                                        14
considered in view of the legislative preference for adoption when
reunification efforts have failed.” [Citation.] At this stage of the dependency
proceedings, “it becomes inimical to the interests of the minor to heavily
burden efforts to place the child in a permanent alternative home.”
[Citation.] The statutory exceptions merely permit the court, in exceptional
circumstances [citation], to choose an option other than the norm, which
remains adoption.’ [Citation.] The statutory exception at issue in these
proceedings—the beneficial relationship exception—applies where
termination of parental rights would be detrimental to the child because the
parent has ‘maintained regular visitation and contact with the child and the
child would benefit from continuing the relationship.’ (§ 366.26,
subd. (c)(1)(B)(i).)” (Caden C., supra, 34 Cal.App.5th at pp. 103–104.)
      Under the beneficial relationship exception, the parent has the burden
of proving (1) that the parent has maintained regular visitation, (2) that a
beneficial relationship exists, and (3) that “ ‘the existence of that relationship
constitutes “a compelling reason for determining that termination would be
detrimental to the child.” ’ ” (Caden C., supra, 34 Cal.App.5th at p. 104.)
Under the third prong, “the parent must establish that ‘the relationship
promotes the well-being of the child to such a degree as to outweigh the
well-being the child would gain in a permanent home with new, adoptive
parents.’ [Citation.] In evaluating this issue, the court must balance ‘the
strength and quality of the natural parent/child relationship in a tenuous
placement against the security and the sense of belonging a new family
would confer. If severing the natural parent/child relationship would deprive
the child of a substantial, positive emotional attachment such that the child
would be greatly harmed, the preference for adoption is overcome and the
natural parent’s rights are not terminated.’ ” (Id. at p. 105, quoting In re



                                        15
Autumn H. (1994) 27 Cal. App. 4th 567, 575.) Here, the juvenile court
concluded that the children’s need for an adoptive placement outweighed any
relationship with the parents. We cannot say that it erred in making this
determination.3
      The record is replete with evidence of the significant abuse and neglect
these siblings endured over the course of years, supporting the juvenile
court’s conclusion that the children were in a “toxic . . . environment” and
suffered “very serious unhealthy general neglect that was pervasive and
really harmful to them in the long run.” Although the Department
acknowledged the bond between father and his children, and the minors
sometimes had loving and positive interactions with father during supervised
visitation, father continued to struggle with significant problems that led to
the minors’ detention in the first place. As the Department points out, father
refused to engage in parenting classes, did not stop using methamphetamine,
declined the opportunity liberalize visits and spend more time with the
children, never progressed beyond supervised visitation, and could not
demonstrate that he had a safe, suitable, and habitable home for the minors.
The juvenile court’s observation that both parents here “are not able to and
have not met their physical and emotional needs really for a very long time”
finds ample support in the record. (See In re K.P. (2012) 203 Cal. App. 4th
3This Division endorsed a hybrid standard of review for orders
concerning the applicability of the beneficial relationship exception to
termination of parental rights in which underlying factual determinations
are reviewed for substantial evidence while the juvenile court’s determination
whether such a relationship provides a compelling justification for forgoing
adoption is reviewed for abuse of discretion. (Caden C., supra,
34 Cal.App.5th at p. 106.) However, we recognize that appellate courts are
divided on this question, and the matter is currently pending review in the
California Supreme Court. (Ibid.) We would reach the same conclusion here
under any articulated standard.

                                       16
614, 621 [“No matter how loving and frequent the contact, and
notwithstanding the existence of an ‘emotional bond’ with the child, ‘the
parents must show that they occupy “a parental role” in the child's life’ ” to
satisfy the beneficial relationship exception].)
      In contrast, the siblings were all placed together in the home of the
SCP, fulfilling D.D.’s wish to be placed with her brothers. All three children
were well cared for by the SCP and continued to receive mental health
services to deal with the trauma they experienced while in their parents’
care. Moreover, the children were comfortable in their caregivers’ presence,
viewed them as parental figures, were integrated into the current family
system, and had a typical parent/child bond with the SCP. J.D. in particular
has thrived in the ordered and structured environment of the SCP’s home.
And while G.D. has previously stated he did not want to be adopted, more
recently he has been silent on the issue. The juvenile court appropriately
considered the children’s wishes in concluding that adoption was in their best
interests. (See In re L.Y.L. (2002) 101 Cal. App. 4th 942, 955 [even when a
child loves his or her parents and desires continued contact with them, the
court may nonetheless terminate parental rights if doing so is in the child’s
best interests].) Similarly, the Department opined that any emotional bond
the children had with their parents was not compelling enough to outweigh
the benefits of adoption.
      Finally, there was evidence that the continued uncertainty caused by
the ongoing dependency proceedings was, itself, harmful to the children. The
parents’ lack of progress and inconsistent visitation was confusing and
further traumatizing to them. Under the circumstances, we cannot fault the
juvenile court for concluding that the children, especially G.D., needed to be
able “to close one chapter and open another one” in order to have a chance to



                                       17
be happy and healthy. In short, we see no error in the juvenile court’s
rejection of the beneficial relationship exception and endorsement of a
permanent plan of adoption for these young minors.
                               DISPOSITION
      The judgment is affirmed.




                                      18
                                 _________________________
                                 Sanchez, J.


WE CONCUR:


_________________________
Margulies, Acting P. J.


_________________________
Banke, J.




A160259 In re G.D.



                            19